Title: General Orders, 12 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 12th 1776
Parole Plymouth.Countersign Portsmouth.


The General, being informed that several of the Militia are coming in without arms, orders that the Brigadiers, to whose Brigades they are joined, do examine into this matter, and discharge every Man who has not Arms as they come in, keeping an Accompt thereof, to deliver when called for.
It is with no small degree of astonishment, that the General observes by the Returns of last week, that seventeen men have been dismissed the service, out of which number Col. Whitcomb alone has discharged seven: he is therefore called upon, to be at Head Quarters to morrow morning, at ten OClock, to account for his conduct in this Instance; At the same time it is declared and particular Attention will be paid to it, that if any Colonel, or Commanding Officer of a Regiment, presume in future to discharge a man without proper Authority, for so doing, he will be put in Arrest and tried for disobedience of orders—To have Men inlisted one day, and discharged as it

were the next, without any Action, or apparent cause, to disqualify men for service, must have a bad appearance in the Returns sent to Congress, especially when the list of Deserters, comes to be added to it.
To remedy these evils, as far as possible, it is directed, in cases where discharges are really necessary, that the Commanding Officer of the regiment do produce the man, (solliciting the discharge) to the Brigadier Genl of his brigade, who is to examine accurately into the matter, and not to give a discharge for Sickness of a temporary duration—In case of desertion, the Commanding Officer of the regiment or Corps, is immediately to report the Deserter, or Deserters, to his Brigadier General, giving an exact description of the man—the town he comes from &c.—who is to cause proper Steps to be taken for apprehending them—A Reward of Five Dollars, will be paid to any person, or persons, who shall apprehend and bring a Deserter into the Camp, upon obtaining a Certificate from the Brigadier of the service performed.
